  Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 1 of 25. PageID #: 30740



                 UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION      )        MDL No. 2804
OPIATE LITIGATION                 )
                                  )        Case No. 1:17-md-2804
THIS DOCUMENT RELATES TO:         )
Track One Cases                   )        Judge Dan A. Polster
                                  )
CASE NO. 18-op-45090              )
                                  )
THE COUNTY OF SUMMIT, OHIO;       )        DEFENDANT HBC SERVICE
SUMMIT COUNTY PUBLIC HEALTH;      )        COMPANY’S ANSWER AND
THE CITY OF AKRON; THE CITY OF    )        AFFIRMATIVE DEFENSES TO
BARBERTON; THE VILLAGE OF         )        CORRECTED SECOND
BOSTON HEIGHTS; BOSTON TOWNSHIP; )         AMENDED COMPLAINT
THE VILLAGE OF CLINTON; COPLEY    )
TOWNSHIP; COVENTRY TOWNSHIP;      )        DEMAND FOR JURY TRIAL
THE CITY OF CUYAHOGA FALLS; THE   )
CITY OF FAIRLAWN; THE CITY OF     )
GREEN; THE VILLAGE OF LAKEMORE;   )
THE VILLAGE OF MOGADORE; THE      )
CITY OF MUNROE FALLS; THE CITY OF )
NEW FRANKLIN; THE CITY OF NORTON; )
THE VILLAGE OF PENINSULA; THE     )
VILLAGE OF RICHFIELD; THE VILLAGE )
OF SILVER LAKE; SPRINGFIELD       )
TOWNSHIP; THE CITY OF STOW; THE   )
CITY OF TALLMADGE; VALLEY FIRE    )
DISTRICT; STATE OF OHIO EX REL.,  )
PROSECUTING ATTORNEY FOR          )
SUMMIT COUNTY, SHERRI BEVAN       )
WALSH, THE DIRECTOR OF LAW FOR    )
THE CITY OF AKRON, EVE BELFANCE,  )
THE DIRECTOR OF LAW FOR THE CITY  )
OF BARBERTON, LISA MILLER, THE    )
DIRECTOR OF LAW FOR THE CITY OF   )
TALLMADGE, MEGAN RABER; THE       )
LAW DIRECTOR FOR THE CITY OF      )
CUYAHOGA FALLS, RUSS BALTHIS,     )
THE LAW DIRECTOR FOR THE CITY OF  )
FAIRLAWN, BRYAN NACE, THE LAW     )
DIRECTOR FOR THE CITY OF GREEN,   )
INTERIM LAW DIRECTOR BILL CHRIS,  )
THE LAW DIRECTOR FOR THE CITY OF  )

A1327822.1
  Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 2 of 25. PageID #: 30741



MOGADORE, MARSHAL M. PITCHFORD,            )
THE LAW DIRECTOR FOR THE CITY OF           )
MUNROE FALLS, TOM KOSTOFF, THE             )
LAW DIRECTOR FOR THE CITY OF NEW           )
FRANKLIN, THOMAS MUSARRA, THE              )
LAW DIRECTOR FOR THE CITY OF               )
NORTON, JUSTIN MARKEY; THE LAW             )
DIRECTOR FOR THE CITY OF STOW,             )
AMBER ZIBRITOSKY; THE VILLAGE              )
SOLICITOR FOR THE VILLAGE OF               )
BOSTON HEIGHTS, MARSHAL                    )
PITCHFORD), THE SOLICITOR FOR              )
BOSTON TOWNSHIP, ED PULLEKINS),            )
SOLICITOR FOR THE VILLAGE OF               )
CLINTON, MARSHAL PITCHFORD, THE            )
LAW SOLICITOR FOR COPLEY                   )
TOWNSHIP, IRV SUGARMAN, THE LAW            )
SOLICITOR FOR COVENTRY TOWNSHIP,           )
IRV SUGARMAN, THE LAW SOLICITOR            )
FOR THE VILLAGE OF LAKEMORE, IRV           )
SUGARMAN, THE SOLICITOR FOR THE            )
VILLAGE OF PENINSULA, BRAD                 )
BRYAN, THE LAW SOLICITOR FOR THE           )
VILLAGE OF RICHFIELD, WILLIAM              )
HANNA, THE SOLICITOR THE VILLAGE           )
OF SILVER LAKE, BOB HEYDORN, AND           )
THE ADMINISTRATOR & LEGAL                  )
COUNSEL FOR SPRINGFIELD                    )
TOWNSHIP, WARREN PRICE,                    )
                                           )
                         Plaintiffs,       )
                                           )
         vs.                               )
                                           )
PURDUE PHARMA, L.P.; PURDUE                )
PHARMA, INC.; THE PURDUE                   )
FREDERICK COMPANY, INC.; ENDO              )
HEALTH SOLUTIONS INC.; ENDO                )
PHARMACEUTICALS, INC.; PAR                 )
PHARMACEUTICAL, INC.; PAR                  )
PHARMACEUTICAL COMPANIES, INC.             )
F/K/A PAR PHARMACEUTICAL                   )
HOLDINGS, INC.; JANSSEN                    )
PHARMACEUTICALS, INC.; ORTHO-              )
MCNEIL-JANSSEN PHARMACEUTICALS,            )
INC. N/K/A JANSSEN                         )

A1327822.1                             2
  Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 3 of 25. PageID #: 30742



PHARMACEUTICALS, INC.; / JANSSEN                    )
PHARMACEUTICA, INC. N/K/A JANSSEN                   )
PHARMACEUTICALS, INC.; JOHNSON &                    )
JOHNSON; NORAMCO, INC.; TEVA                        )
PHARMACEUTICAL INDUSTRIES, LTD.;                    )
TEVA PHARMACEUTICALS USA, INC.;                     )
CEPHALON, INC.; ALLERGAN PLC F/K/A                  )
ACTAVIS PLC; ALLERGAN FINANCE                       )
LLC, F/K/A/ ACTAVIS, INC., F/K/A                    )
WATSON PHARMACEUTICALS, INC.;                       )
WATSON LABORATORIES, INC.;                          )
ACTAVIS LLC; ACTAVIS PHARMA, INC.                   )
F/K/A WATSON PHARMA, INC; INSYS                     )
THERAPEUTICS, INC., MALLINCKRODT                    )
PLC; MALLINCKRODT LLC; SPECGX                       )
LLC, AMERISOURCEBERGEN DRUG                         )
CORPORATION; ANDA, INC.; CARDINAL                   )
HEALTH, INC.; CVS HEALTH                            )
CORPORATION; DISCOUNT DRUG                          )
MART, INC.; HBC SERVICE COMPANY;                    )
HENRY SCHEIN, INC.; HENRY SCHEIN                    )
MEDICAL SYSTEMS, INC.; MCKESSON                     )
CORPORATION; MIAMI-LUKEN, INC.;                     )
PRESCRIPTION SUPPLY, INC.; RITE AID                 )
CORPORATION.; RITE AID OF                           )
MARYLAND, INC.; D/B/A RITE-AID MID-                 )
ATLANTIC CUSTOMER SUPPORT                           )
CENTER, INC; WALGREENS BOOTS                        )
ALLIANCE, INC. A/K/A WALGREEN CO.,                  )
AND WALMART INC. F/K/A WAL-MART                     )
STORES, INC.,                                       )
                                                    )
                               Defendants.          )

DEFENDANT HBC SERVICE COMPANY ANSWER AND AFFIRMATIVE DEFENSES
           TO CORRECTED SECOND AMENDED COMPLAINT

         HBC Service Company (“HBC”) by and through its undersigned attorneys, Marcus &

Shapira LLC, hereby answers Plaintiffs’ Corrected Second Amended Complaint in the above-

captioned action as follows:

         1.    Paragraph 1 of the Complaint identifies Plaintiffs and Defendants and Plaintiffs’

statements of claims to which no response is required.

A1327822.1                                      3
  Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 4 of 25. PageID #: 30743



          2.       The averments contained in Paragraphs 25-27 of the Complaint are admitted only

insofar as they confer jurisdiction and venue on this Court over HBC.

          3.       The averments contained in Paragraph 113 of the Complaint are admitted except

that Giant Eagle's principal place of business is located in Pittsburgh, Pennsylvania.

          4.       The averments contained in Paragraphs 2 through 24, 28 through 112, and 114

through 877 of the Complaint are asserted against Defendant(s) other than HBC or denied for

lack of knowledge or information sufficient to form a belief as to the truth of the averments, are

conclusions of law to which no responsive pleading is required and/or are otherwise generally

denied.

                                    FIRST CLAIM FOR RELIEF

               Violation of RICO, 18 U.S.C. §1961 et seq. - Opioid Marketing Enterprise
                     (Against Purdue, Cephalon, Janssen, Endo and Mallinckrodt
                                (the “RICO Marketing Defendants”))

          5.       The First Claim for Relief is asserted against Defendants other than HBC and

accordingly, no response to the averments contained in Paragraphs 878 through 905 of the Complaint

is required.

                                  SECOND CLAIM FOR RELIEF

       Violation of RICO, 18 U.S.C. § 1961 et seq. - Opioid Supply Chain Enterprise
          (Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
      McKesson, Cardinal and AmerisourceBergen-“RICO Supply Chain Defendants”)

          5.       The Second Claim for Relief is asserted against Defendants other than HBC and

accordingly, no response to the averments contained in Paragraphs 906 through 938 of the Complaint

is required.




A1327822.1                                        4
  Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 5 of 25. PageID #: 30744



                                  THIRD CLAIM FOR RELIEF

                          Violation Of The Ohio Corrupt Practices Act
                              Ohio Revised Code §§ 2923.31, et seq.
                  (Against Purdue, Cephalon, Janssen, Endo, and Mallinckrodt
                             (the “Opioid Marketing Enterprise”))

         6.      The Third Claim for Relief is asserted against Defendants other than HBC and

accordingly, no response to the averments contained in Paragraphs 939 through 949 of the Complaint

is required.

                                 FOURTH CLAIM FOR RELIEF

                          Violation Of The Ohio Corrupt Practices Act
                              Ohio Revised Code §§ 2923.31, et seq.
               Against Defendants Purdue, Cephalon, Endo, Mallinckrodt, Actavis,
                         McKesson, Cardinal and AmerisourceBergen)
                           (The “Opioid Supply Chain Enterprise”)

         7.      The Fourth Claim for Relief is asserted against Defendants other than HBC and

accordingly, no response to the averments contained in Paragraphs 950 through 973 of the Complaint

is required.

                                  FIFTH CLAIM FOR RELIEF

                                     Statutory Public Nuisance
                                      (Against All Defendants)

         8.      The averments contained in Paragraph 974 of the Complaint constitute an integration

clause which requires no response. In the alternative, the responses set forth in Paragraphs 1 through

973 of the within Answer are incorporated herein as if restated in their entirety.

         9.      The averments contained in Paragraphs 974 through 996 of the Complaint are

asserted against Defendant(s) other than HBC or denied for lack of knowledge or information

sufficient to form a belief as to the truth of the averments, are conclusions of law to which no

responsive pleading is required and/or are otherwise generally denied. By way of further answer,



A1327822.1                                         5
   Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 6 of 25. PageID #: 30745



it is averred that at all times material hereto, HBC acted in conformity with all applicable law and

Plaintiffs are not entitled to any legal and/or equitable relief as requested in their Complaint.

                                  SIXTH CLAIM FOR RELIEF

                             Common Law Absolute Public Nuisance
                                  (Against All Defendants)

         10.    The averments contained in Paragraph 997 of the Complaint constitute an integration

clause which requires no response. In the alternative, the responses set forth in Paragraphs 1 through

996 of the within Answer are incorporated herein as if restated in their entirety.

         11.    The averments contained in Paragraphs 998 through 1038 of the Complaint are

asserted against Defendant(s) other than HBC or denied for lack of knowledge or information

sufficient to form a belief as to the truth of the averments, are conclusions of law to which no

responsive pleading is required and/or are otherwise generally denied. By way of further answer,

it is averred that at all times material hereto, HBC acted in conformity with all applicable law

and Plaintiffs are not entitled to any legal and/or equitable relief as requested in their Complaint.

                                SEVENTH CLAIM FOR RELIEF

                                            Negligence
                                      (Against All Defendants)

         12.    The averments contained in Paragraph 1039 of the Complaint constitute an

integration clause which requires no response.         In the alternative, the responses set forth in

Paragraphs 1 through 1038 of the within Answer are incorporated herein as if restated in their

entirety.

         13.    The averments contained in Paragraphs 1040 through 1071 of the Complaint are

asserted against Defendant(s) other than HBC or are conclusions of law to which no responsive

pleading is required and/or are otherwise generally denied. By way of further answer, it is



A1327822.1                                         6
  Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 7 of 25. PageID #: 30746



averred that at all times material hereto, HBC acted in conformity with all applicable law and

Plaintiffs are not entitled to any legal and/or equitable relief as requested in their Complaint.

                                EIGHTH CLAIM FOR RELIEF

                                     Common Law Fraud
                              (Against the Marketing Defendants)

         14.   The Eighth Claim for Relief is asserted against Defendants other than HBC and

accordingly, no response to the averments contained in Paragraphs 1072 through 1089 of the

Complaint is required.

                                 NINTH CLAIM FOR RELIEF

                                  Injury Through Criminal Acts
                                          (R.C. 2307.60)
                                     (Against All Defendants)

         15.   The averments contained in Paragraph 1090 of the Complaint constitute an

integration clause which requires no response.        In the alternative, the responses set forth in

Paragraphs 1 through 1089 of the within Answer are incorporated herein as if restated in their

entirety.

         16.   The averments contained in Paragraphs 1091 through 1107 of the Complaint are

asserted against Defendant(s) other than HBC or are denied for lack of knowledge or information

sufficient to form a belief as to the truth of the averments, are conclusions of law to which no

responsive pleading is required and/or are otherwise generally denied. By way of further answer,

it is averred that at all times material hereto, HBC acted in conformity with all applicable law

and Plaintiffs are not entitled to any legal and/or equitable relief as requested in their Complaint.




A1327822.1                                        7
  Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 8 of 25. PageID #: 30747



                                 TENTH CLAIM FOR RELIEF

                                       Unjust Enrichment
                                     (Against All Defendants)

         17.   The averments contained in Paragraph 1108 of the Complaint constitute an

integration clause which requires no response.        In the alternative, the responses set forth in

Paragraphs 1 through 1107 of the within Answer are incorporated herein as if restated in their

entirety.

         18.   The averments contained in Paragraphs 1109 through 1121 of the Complaint are

asserted against Defendant(s) other than HBC or denied for lack of knowledge or information

sufficient to form a belief as to the truth of the averments, are conclusions of law to which no

responsive pleading is required and/or are otherwise generally denied. By way of further answer,

it is averred that at all times material hereto, HBC acted in conformity with all applicable law

and Plaintiffs are not entitled to any legal and/or equitable relief as requested in their Complaint.

                              ELEVENTH CLAIM FOR RELIEF

                                        Civil Conspiracy
                                     (Against All Defendants)

         19.   The averments contained in Paragraph 1122 of the Complaint constitute an

integration clause which requires no response.        In the alternative, the responses set forth in

Paragraphs 1 through 1089 of the within Answer are incorporated herein as if restated in their

entirety.

         20.   The averments contained in Paragraphs 1123 through 1136 of the Complaint are

asserted against Defendant(s) other than HBC or are denied as conclusions of law to which no

responsive pleading is required and/or are otherwise generally denied. By way of further answer,

it is averred that at all times material hereto, HBC acted in conformity with all applicable law

and Plaintiffs are not entitled to any legal and/or equitable relief as requested in their Complaint.

A1327822.1                                        8
  Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 9 of 25. PageID #: 30748



                                  AFFIRMATIVE DEFENSES

                               FIRST AFFIRMATIVE DEFENSE

         1.     Plaintiffs fail to state a claim against HBC upon which relief can be granted.

                             SECOND AFFIRMATIVE DEFENSE

         2.     Plaintiffs fail to join one or more necessary and indispensable parties, including

but not limited to: third parties that were allegedly injured; third parties that wrongfully diverted

prescriptions; third parties that were responsible for the oversight and regulation of the

manufacture and distribution of prescription opioids, including the DEA and the Ohio State

Board of Pharmacy; and/or doctors and other medical practitioners that issued the prescriptions

at issue.

                              THIRD AFFIRMATIVE DEFENSE

         3.     Plaintiffs’ claims are barred in whole or in part by the applicable statute of

limitations.

                             FOURTH AFFIRMATIVE DEFENSE

         4.     HBC did not owe or breach any common law, statutory or other duty to Plaintiffs.

HBC appropriately, completely, and fully discharged any and all obligations and legal duties

arising out of the matters alleged in the Complaint.

                               FIFTH AFFIRMATIVE DEFENSE

         5.     Plaintiffs lack standing, capacity and/or authority to assert their claims against

HBC, including claims indirectly maintained on behalf of their citizens and claims brought as

parens patriae. Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have no

private right of action under the relevant laws and regulations and/or Plaintiffs are not the real

party in interest.



A1327822.1                                        9
 Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 10 of 25. PageID #: 30749



                                 SIXTH AFFIRMATIVE DEFENSE

         6.       HBC did not proximately cause Plaintiffs’ injuries and/or damages. Plaintiffs are

unable to plead or prove that any act or failure to act of HBC, including with respect to the

filling of opioid prescriptions and the design and operation of a system to detect and report

suspicious orders, caused anybody any harm or resulted in any expenditures or damages by

Plaintiffs. HBC denies all types of causation, including cause in fact, proximate cause, and

producing cause, with respect to the claims asserted against HBC.

                               SEVENTH AFFIRMATIVE DEFENSE

         7.       Plaintiffs fail to allege a legally cognizable injury for their claims. Plaintiffs’

alleged injuries are wholly derivative of alleged personal injuries of others and do not affect a

“public right”.

                                EIGHTH AFFIRMATIVE DEFENSE

         8.       Plaintiffs’ claims are barred in whole or in part by the independent, intervening

and/or superseding acts or failures to act of third parties, including but not limited to: the

intentional and/or criminal acts of third parties; the intentional and/or criminal acts of doctors

and other medical providers who issued the prescriptions at issue; and/or the intentional acts of

third parties that were responsible for the oversight and regulation of the manufacture and

distribution of prescription opioids, including the DEA and the Ohio State Board of Pharmacy.

Such acts or failures to act were not reasonably foreseeable to HBC and HBC is not liable for

such acts or failures to act, and HBC had no duty to prevent such acts. Any and all losses or

claims allegedly sustained by Plaintiffs are the result of acts and/or omissions of persons over

whom HBC does not, or did not, have any direction or control, and for whose actions or

omissions HBC is not liable.



A1327822.1                                          10
 Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 11 of 25. PageID #: 30750



                              NINTH AFFIRMATIVE DEFENSE

         9.    Plaintiffs’ claims are barred in whole or in part by Plaintiffs’ comparative and/or

contributory negligence, including but not limited to: Plaintiffs’ superior knowledge of the

alleged crisis, including Plaintiffs’ access to detailed distribution and dispensing information

through the OARRS database, access to law enforcement information and access to abuse and

treatment information; Plaintiffs’ failure to effectively enforce the law and prosecute violations

thereof; Plaintiffs’ own distribution and/or dispensing of prescription opioids by its own

employees; and Plaintiffs’ failure to communicate with Defendants with respect to the

distribution and/or dispensing of prescription opioids.

                              TENTH AFFIRMATIVE DEFENSE

         10.   Plaintiffs’ claims are preempted by federal law and/or Ohio law, including

(without limitation) the federal Controlled Substances Act (“CSA”) and the Food, Drug, and

Cosmetic Act (“FDCA”), and they conflict with Congress’ purposes and objectives in enacting

relevant federal legislation and authorizing regulations, including the Hatch-Waxman

amendments to the FDCA and implementing regulations. See Geier v. Am. Honda Co., 529 U.S.

861 (2000). Plaintiffs’ claims are barred, in whole or in part, by conflict preemption as set forth

in the United States Supreme Court’s decisions in PLIVA, Inc. v. Mensing, 131 S. Ct. 2567

(2011) and Mutual Pharm. Co. v. Bartlett, 133 S. Ct. 2466 (2013).

                           ELEVENTH AFFIRMATIVE DEFENSE

         11.   Plaintiffs’ tort claims, including common law and statutory public nuisance

claims and negligence claims, are abrogated in whole or in part by the Ohio Product Liability

Act.




A1327822.1                                       11
 Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 12 of 25. PageID #: 30751



                            TWELFTH AFFIRMATIVE DEFENSE

         12.   Plaintiffs’ public nuisance claims are barred or limited because HBC did not

unreasonably interfere with a public right. No action of HBC involved interference with real

property; illegal conduct perpetrated by third parties involving the use of an otherwise legal

product does not involve a public right against a self-distributor sufficient to state a claim for

public nuisance; the alleged public nuisance would have impermissible extraterritorial reach; and

the alleged conduct of HBC is too remote from the alleged injury as a matter of law and due

process.

                          THIRTEENTH AFFIRMATIVE DEFENSE

         13.   Plaintiffs’ claims are barred by the learned intermediary doctrine. All orders

filled by HBC were only for Giant Eagle pharmacies which only ordered and dispensed

controlled substances pursuant to prescriptions issued by adequately warned doctors and other

authorized medical practitioners, which HBC and Giant Eagle had a duty to fill.

                         FOURTEENTH AFFIRMATIVE DEFENSE

         14.   HBC did not manufacture, advertise, promote or market any prescription opioids

at any time. HBC is not liable for any statements or omissions in the Manufacturer Defendants’

branded or unbranded materials, advertisements, promotions or marketing materials. Nobody

relied to their detriment upon any statements by HBC in connection with the prescribing or use

of opioids.

                           FIFTEENTH AFFIRMATIVE DEFENSE

         15.   HBC only distributed to affiliated Giant Eagle pharmacies and did not distribute

prescription opioids or any other products to any third parties.




A1327822.1                                        12
 Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 13 of 25. PageID #: 30752



                           SIXTEENTH AFFIRMATIVE DEFENSE

         16.   At all relevant times HBC’s DEA Distributor registration was limited to Schedule

3, 4 and 5 controlled substances. As a result, HBC never distributed Schedule 2 prescription

opioids (the prescription opioids at issue in this case), and only self-distributed certain generic

hydrocodone combination products (“HCPs”) from November 2009 to October 2014 when HCPs

were classified as Schedule 3 controlled substances. When HCPs were reclassified from

Schedule 3 to Schedule 2 in approximately October of 2014 HBC stopped distributing HCPs and

no longer distributed any opioids at issue in this case.

                         SEVENTEENTH AFFIRMATIVE DEFENSE

         17.   At all relevant times HBC substantially and/or fully complied with the DEA’s

security requirement set forth in Regulation §1301.71, including Regulation §1301.74(b), based

upon its overall integrated system of controls at its warehouse facility, Giant Eagle corporate

headquarters and Giant Eagle pharmacies. These controls were reasonable in light of, among

other factors, the types and quantities of controlled substances it handled (never Schedule 2’s,

etc.), physical buildings and security systems and multiple other internal controls. The DEA’s

knowledge and audits of such systems and controls without any complaints or deficiencies

further establishes their adequacy and compliance with the regulations.

                       EIGHTEENTH FIFTEENTH AFFIRMATIVE DEFENSE

         18.   Plaintiffs fail to state a claim against Giant Eagle and its affiliates, including the

Giant Eagle Rx Distribution Center which is a separately licensed and separate distribution

warehouse facility that opened in January of 2016 that has not been named as a defendant in any

case.

                          NINETEENTH AFFIRMATIVE DEFENSE

         19.   Plaintiffs’ claims are barred in whole or in part by the economic loss rule.

A1327822.1                                       13
 Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 14 of 25. PageID #: 30753



                            TWENTIETH AFFIRMATIVE DEFENSE

           20.   Plaintiffs’ “Injury Through Criminal Acts” claim is barred by the absence of any

criminal conviction and the absence of any injury to Plaintiffs’ “person or property” and/or

Defendants are “specifically excepted by law” from liability.

                          TWENTY-FIRST AFFIRMATIVE DEFENSE

           21.   Plaintiffs’ unjust enrichment claim fails because Plaintiffs did not confer any

benefit on HBC, HBC had no knowledge of any purported benefit conferred on HBC by

Plaintiffs and/or it would not be unjust under the circumstances to deny Plaintiffs the ability to

recover for social services it is supposed to provide to its residents.

                        TWENTY-SECOND AFFIRMATIVE DEFENSE

           22.   Plaintiffs’ civil conspiracy claim fails because there is no “malicious

combination” between HBC and any other defendant and there is no underlying unlawful act or

intentional tort.

                          TWENTY-THIRD AFFIRMATIVE DEFENSE
           23.   Plaintiffs’ claims are barred in whole or in part by the doctrines of unclean hands,

waiver, estoppel, laches, acquiescence, ratification, consent, settlement, release and/or in pari

delicto.

                        TWENTY-FOURTH AFFIRMATIVE DEFENSE

           24.   Plaintiffs are barred from recovery by Plaintiffs’ failure to mitigate damages.

                          TWENTY-FIFTH AFFIRMATIVE DEFENSE

           25.   To the extent Plaintiff attempts to seek equitable relief, Plaintiffs are not entitled

to such relief because Plaintiffs have an adequate remedy at law.

                          TWENTY-SIXTH AFFIRMATIVE DEFENSE

           26.   Plaintiffs would be unjustly enriched if allowed to recover on any of their claims.


A1327822.1                                         14
 Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 15 of 25. PageID #: 30754



                      TWENTY-SEVENTH AFFIRMATIVE DEFENSE

         27.    To the extent that Plaintiffs seek punitive, exemplary, or aggravated damages, any

such damages are barred because the product at issue, and its labeling, were subject to and

received pre-market approval by the FDA under 52 Stat. 1040, 21 U.S.C. § 301.

                       TWENTY-EIGHTH AFFIRMATIVE DEFENSE

         28.    The damages which Plaintiffs may be entitled to recover if liability is established

(which liability is specifically denied) are capped pursuant to Ohio Revised Code §§ 2315.18 and

2315.21.

                        TWENTY-NINTH AFFIRMATIVE DEFENSE

         29.    Plaintiffs’ claims for punitive or exemplary damages are barred because Plaintiffs

cannot prove by clear and convincing evidence that Defendant was grossly negligent and

Defendant has neither acted nor failed to act in a manner that entitles Plaintiffs to recover

punitive or exemplary damages.

                            THIRTIETH AFFIRMATIVE DEFENSE

         30.    Plaintiffs’ claims for punitive or exemplary damages or other civil penalties are

barred or reduced by applicable law or statute or, in the alternative, are unconstitutional insofar

as they violate the due process protections afforded by the United States Constitution, the

excessive fines clause of the Eighth Amendment of the United States Constitution, the Full Faith

and Credit Clause of the United States Constitution, and applicable provisions of the Constitution

of this State or that of any other state whose laws may apply. Any law, statute, or other authority

purporting to permit the recovery of punitive damages or civil penalties in this case is

unconstitutional, facially and as applied, to the extent that, without limitation, it: (1) lacks

constitutionally sufficient standards to guide and restrain the jury’s discretion in determining



A1327822.1                                        15
 Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 16 of 25. PageID #: 30755



whether to award punitive damages or civil penalties and/or the amount, if any; (2) is void for

vagueness in that it fails to provide adequate notice as to what conduct will result in punitive

damages or civil penalties; (3) unconstitutionally may permit recovery of punitive damages or

civil penalties based on harms to third parties, out-of-state conduct, conduct that complied with

applicable law, or conduct that was not directed, or did not proximately cause harm, to Plaintiffs;

(4) unconstitutionally may permit recovery of punitive damages or civil penalties in an amount

that is not both reasonable and proportionate to the amount of harm, if any, to Plaintiffs and to

the amount of compensatory damages, if any; (5) unconstitutionally may permit jury

consideration of net worth or other financial information relating to Defendant; (6) lacks

constitutionally sufficient standards to be applied by the trial court in post-verdict review of any

award of punitive damages or civil penalties; (7) lacks constitutionally sufficient standards for

appellate review of any award of punitive damages or civil penalties; (8) would

unconstitutionally impose a penalty, criminal in nature, without according to Defendant the same

procedural protections that are accorded to criminal defendant under the constitutions of the

United States, this State, and any other state whose laws may apply; and (9) otherwise fails to

satisfy Supreme Court precedent, including, without limitation, Pacific Mut. Life Ins. Co. v.

Haslip, 499 U.S. 1 (1991); TXO Production Corp. v. Alliance Resources, Inc., 509 U.S. 443

(1993); BMW of N. Am. v. Gore, 517 U.S. 559 (1996); State Farm Ins. Co. v. Campbell, 538 U.S.

408 (2003); and Philip Morris USA v. Williams, 549 U.S. 346 (2007).

                         THIRTY-FIRST AFFIRMATIVE DEFENSE

         31.   Defendant’s rights under the Due Process Clause of the U.S. Constitution and

applicable state Constitution or statute are violated by any financial or other arrangement that

might distort a government attorney’s duty to pursue justice rather than his or her personal



A1327822.1                                       16
 Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 17 of 25. PageID #: 30756



interests, financial or otherwise, in the context of a civil enforcement proceeding, including by

Plaintiffs’ use of a contingency fee contract with private counsel.

                        THIRTY-SECOND AFFIRMATIVE DEFENSE

         32.    To the extent Plaintiffs are alleging fraud, fraudulent concealment, or similar

conduct, Plaintiffs have failed to plead the allegations with sufficient particularity. Plaintiffs fail

to plead any actionable misrepresentation or omission made by or attributable to Defendant.

Plaintiffs’ claims are barred in whole or in part because no conduct of Defendant was

misleading, unfair, or deceptive.

                         THIRTY-THIRD AFFIRMATIVE DEFENSE

         33.    Plaintiffs’ claims are barred, in whole or in part, by the free public services

doctrine and/or the municipal cost recovery doctrine.

                        THIRTY-FOURTH AFFIRMATIVE DEFENSE

         34.    Plaintiffs are barred from recovery against Defendant because Defendant

complied with all applicable federal and Ohio State rules and regulations related to distribution

of the subject prescription medications.

                THIRTY-FIFTH AFFIRMATIVE DEFENSE

         35.    Plaintiffs’ claims and damages are barred or limited, in whole or in part, by

common law, statutory, and state constitutional constraints on the exercise of police powers by a

municipality.

                          THIRTY-SIXTH AFIRMATIVE DEFENSE

         36.    Plaintiffs are barred from recovery by application of the informed consent

doctrine.




A1327822.1                                        17
 Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 18 of 25. PageID #: 30757



                      THIRTY-SEVENTH AFFIRMATIVE DEFENSE

         37.   Plaintiffs’ claims are barred to the extent they are based on alleged violations of

industry customs because purported industry customs do not create legal duties on Defendant.

                       THIRTY-EIGHTH AFFIRMATIVE DEFENSE

         38.   Plaintiffs are barred or limited from recovery by the principles of assumption of

risk, including that users of the medications at issue used them after they knew, or should have

known, of their alleged risks.

                        THIRTY-NINTH AFFIRMATIVE DEFENSE

         39.   Plaintiffs’ damages, if any, were caused by the active, direct, and proximate

negligence or actual conduct of entities or persons other than Defendant, and in the event that

Defendant is found to be liable to Plaintiffs, Defendant will be entitled to indemnification,

contribution, and/or apportionment.

                           FORTIETH AFFIRMATIVE DEFENSE

         40.   Plaintiffs’ claims are barred to the extent that the subject prescription medications

were misused, modified, altered, or changed from the condition in which they were sold, which

misuse, modification, alteration, or change caused or contributed to cause Plaintiffs’ alleged

injuries or damages, and over which HBC had no control.

                         FORTY-FIRST AFFIRMATIVE DEFENSE

         41.   HBC is not liable for any injuries or expenses allegedly incurred by Plaintiffs to

the extent the injuries or expenses as alleged may have resulted from the pre-existing and/or

unrelated medical conditions of the users of the subject prescription medications.

                        FORTY-SECOND AFFIRMATIVE DEFENSE

         42.   Plaintiffs may not recover against HBC because the methods, standards, or

techniques of distributing of the subject prescription medications complied with and were in
A1327822.1                                      18
 Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 19 of 25. PageID #: 30758



conformity with the generally recognized state of the art at the time the product was designed,

manufactured, labeled, and distributed. If Plaintiffs incurred the damages alleged, which is

expressly denied, HBC is not liable for damages because the methods, standards, or techniques

of designing, manufacturing, labeling, and distributing of the prescription medications at issue

complied with and were in conformity with the laws and regulations of the Controlled

Substances Act, the FDA and the FDCA, and the generally recognized state of the art in the

industry at the time the product was designed, manufactured, labeled, and distributed.

                         FORTY-THIRD AFFIRMATIVE DEFENSE

         43.   Plaintiffs’ claims are barred to the extent they are based on any allegations

involving failure to provide adequate warnings or information because all warnings or

information that accompanied the allegedly distributed products were approved by the United

States Food & Drug Administration for a product approved under the Federal Food, Drug, and

Cosmetic Act (21 U.S.C. Section 301 et seq.), as amended, or Section 351, Public Health Service

Act (42 U.S.C. Section 262), as amended, or the warnings and information provided were those

stated in monographs developed by the United States Food & Drug Administration for

pharmaceutical products that may be distributed without an approved new drug application.

                       FORTY-FOURTH AFFIRMATIVE DEFENSE

         44.   Plaintiffs’ claims are barred, in whole or in part, for failure to exhaust

administrative remedies.

                           FORTY-FIFTH AFFIRMATIVE DEFENSE

         45.   Plaintiffs’ claims are barred, in whole or in part, because federal agencies have

exclusive or primary jurisdiction over the matters asserted in the Complaint.




A1327822.1                                       19
 Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 20 of 25. PageID #: 30759



                         FORTY-SIXTH AFFIRMATIVE DEFENSE

         46.   To the extent that Plaintiffs rely on letters or other informal guidance from the

DEA to establish Defendant’s regulatory duties, such informal guidance cannot enlarge

Defendant’s regulatory duties in the absence of compliance by DEA with the requirements by the

Administrative Procedure Act, 5 U.S.C. § 551 et seq.

                       FORTY-SEVENTH AFFIRMATIVE DEFENSE

         47.   Plaintiff’s claims are barred in whole or in part because Plaintiff suffered no

injuries or damages as a result of any action by HBC.

                        FORTY-EIGHTH AFFIRMATIVE DEFENSE

         48.   Plaintiffs’ Complaint is barred, in whole or in part, because the derivative injury

rule and the remoteness doctrine bar Plaintiffs from recovering payments that they allegedly

made on behalf their residents to reimburse any expenses for health care, pharmaceutical care,

and other public services. The alleged injuries and damages asserted by Plaintiffs are too remote

and/or speculative from the alleged conduct of HBC to be a basis for liability as a matter of law

and due process and derive solely from the claims of others. Plaintiffs, to the extent they are

seeking any damages in their capacity as a third-party payor, cannot recover as damages the costs

of healthcare provided to insureds.

                         FORTY-NINTH AFFIRMATIVE DEFENSE

         49.   Plaintiffs’ claims are barred, reduced, and/or limited pursuant to the applicable

Ohio statutory and common law regarding limitations of awards, caps on recovery, and setoffs.

A specific percentage of the tortious conduct that proximately caused the injury or loss to person

or property is attributable to one or more persons from whom Plaintiffs do not seek recovery in

this action. Should HBC be held liable to Plaintiffs, which liability is specifically denied, HBC

is entitled to a credit or set-off for all sums of money received or available from or on behalf of
A1327822.1                                       20
 Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 21 of 25. PageID #: 30760



any tortfeasor(s), by way of judgment or settlement, for the same injuries alleged in Plaintiffs’

Complaint.

                              FIFTIETH AFFIRMATIVE DEFENSE

         50.    Plaintiffs’ injuries, losses, or damages, if any, were caused by or contributed to by

other persons or entities, whether named or not named as parties to this action, who may be

jointly and severally liable for all or part of Plaintiffs’ alleged injuries, losses, or damages, if any.

HBC will request apportionment of the fault pursuant to Ohio Revised Code section 2307.23, et

seq, of all named parties to this action, whether or not they remain parties at trial. If HBC is

found liable for Plaintiffs’ alleged injuries and losses (which liability is specifically denied),

HBC is liable only for its proportionate share of the damages that represent economic loss. Ohio

Revised Code 2307.22.

                             FIFTY-FIRST AFFIRMATIVE DEFENSE

         51.    Any damages that Plaintiffs may recover against HBC must be reduced to the

extent that Plaintiffs are seeking to damages for alleged injuries or expenses related to the same

user(s) of the subject prescription medications, or damages recovered or recoverable by other

actual or potential plaintiffs. Any damages that Plaintiffs may recover against HBC must be

reduced to the extent they unjustly enrich Plaintiffs.

                         FIFTY-SECOND AFFIRMATIVE DEFENSE

         52.    HBC’s liability, if any, will not result from HBC’s conduct but solely the result of

an obligation imposed by law, and thus HBC is entitled to complete indemnity, express or

implied, by other parties.




A1327822.1                                         21
 Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 22 of 25. PageID #: 30761



                           FIFTY-THIRD AFFIRMATIVE DEFENSE

         53.   To the extent that Plaintiffs seek relief for Defendant’s conduct occurring before

enactment of the applicable statutes or regulations, the claims fail because the statutes and

regulations do not apply retroactively.

                          FIFTY-FOURTH AFFIRMATIVE DEFENSE

         54.   To the extent that Plaintiffs’ claims relate to HBC’s or other defendants’ alleged

advertising, public statements, lobbying, or other activities protected by the First Amendment to

the Constitution of the United States or by the Constitution of the State of Ohio or that of any

other state whose laws may apply, such claims are barred.

                           FIFTY-FIFTH AFFIRMATIVE DEFENSE
         55.   Plaintiffs’ claims are barred to the extent that HBC has valid defenses which bar

recovery by those persons on whose behalf Plaintiffs purportedly seek recovery.

                           FIFTY-SIXTH AFFIRMATIVE DEFENSE

         56.   HBC adopts by reference all defenses asserted in any party’s motion to dismiss

and/or answer filed herein. HBC asserts all applicable defenses under Federal Rules of Civil

Procedure 8(c) and 12(b) and/or Ohio Rules of Civil Procedure 8(C) and 12(B), as investigation

and discovery proceeds.

                          FIFTY-SEVENTH AFFIRMATIVE DEFENSE

         57.    The claims asserted in the Complaint are barred, in whole or in part, by the

Restatement (Second) of Torts § 402A, Comments j and k, and Restatement (Third) of Torts:

Products Liability § 6.




A1327822.1                                       22
 Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 23 of 25. PageID #: 30762



                            FIFTY-EIGHTH AFFIRMATIVE DEFENSE

         58.       Plaintiffs’ claims are barred or limited by the political question and separation of

powers doctrines and because this claim implicates issues of statewide importance that are

reserved for state regulation.

                             FIFTY-NINTH AFFIRMATIVE DEFENSE

         59.       The claims asserted against HBC and other Defendants do not arise out of the

same transactions or occurrences as required for joinder of parties.

                               SIXTIETH AFFIRMATIVE DEFENSE

         60.       Plaintiffs’ claims are barred to the extent that they are based on a theory of market

share liability.

                             SIXTY-FIRST AFFIRMATIVE DEFENSE

         61.       Plaintiffs’ claims are barred to the extent that Plaintiffs’ alleged damages are

speculative, uncertain, and hypothetical.

                            SIXTY-SECOND AFFIRMATIVE DEFENSE

         62.       Plaintiffs’ claims are not ripe, and/or have been mooted.

                             SIXTY-THIRD AFFIRMATIVE DEFENSE

         63.       HBC hereby gives notice that it reserves the right to rely upon any other

applicable defenses set forth in any Answer of any other Defendant in this Action, reserves the

right to rely upon any other defenses that may become apparent during fact of expert discovery

in this matter, and reserves their right to amend their Answer and to assert any such defenses.




A1327822.1                                          23
 Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 24 of 25. PageID #: 30763



                                   PRAYER FOR RELIEF

         HBC denies that Plaintiffs are entitled to judgment or any relief, remedies or damages

sought in their Prayer for Relief contained in Paragraph 1137 of the Complaint including the

relief requested in subparagraphs a-l of Paragraph 1137.       HBC further denies any and all

averments in Plaintiffs’ Complaint not specifically admitted above. HBC requests that the Court

enter judgment in its favor and against Plaintiffs on all Counts, award HBC its reasonable

attorney’s fees and costs with interest, and grant HBC any and all other appropriate legal and

equitable relief the Court deems appropriate.

Dated: January 15, 2019                              Respectfully submitted,

                                                     /s/ Robert M. Barnes
                                                     Robert M. Barnes
                                                     rbarnes@marcus-shapira.com
                                                     Joshua A. Kobrin
                                                     kobrin@marcus-shapira.com

                                                     MARCUS & SHAPIRA LLP
                                                     35th Floor, One Oxford Centre
                                                     301 Grant Street
                                                     Pittsburgh, PA 15219
                                                     Telephone: (412) 471-3490
                                                     Facsimile: (412) 391-8758
                                                     Counsel for Defendant HBC Service
                                                     Company




A1327822.1                                      24
 Case: 1:17-md-02804-DAP Doc #: 1249 Filed: 01/15/19 25 of 25. PageID #: 30764



                                  CERTIFICATE OF SERVICE

         I certify that on January 15, 2019, I electronically filed the foregoing document with the

Clerk of the United States District Court, Northern District of Ohio. The electronic case filing

system (CM/ECF) will send a Notice of Electronic Filing (NEF) to the attorneys of record who

have consented in writing to accept this Notice as service of this document by electronic means.



                                               /s/ Robert M. Barnes
                                               Robert M. Barnes, Esq.




A1327822.1
